DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed January 19, 2021. 
Claims 1, 6, 8-9, 14, 16-17, and 21 have been amended.
Claims 1-21 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The previously pending 35 USC 112(a) rejection has been withdrawn in response to Applicant’s claim amendments.
The previously pending 35 USC 112(b) antecedent basis rejection has been withdrawn in response to Applicant’s claim amendments.
Applicant's remaining amendments have been considered, but are not sufficient to overcome the 35 USC 103, 35 USC 112(n), and 35 USC 101 rejections. These rejections have been updated below to address the claim amendments.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The Applicant does not present arguments against the remaining previously pending 35 USC 112(b) rejections. The Applicant does not explain what the Examiner is questioning in the 112(b) rejection. Applicant’s arguments are not persuasive. 
With regard to the limitations of claims 1-21, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea and integrate the abstract idea into practical application. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner points to the rejection below. Applicant’s arguments are not persuasive.
The Applicant further argues the claimed limitations are not directed toward an abstract idea. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Examiner asserts that automatically categorizing products based on a trained machine learning model is directed towards the abstract idea of Organizing Human Activity, where classifying products is specifically a commercial interaction (See PEG 2019). The Examiner further asserts that “training a hierarchical based machine learning model” is merely adding the words to apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). Categorizing products based on user input for commercial purposes is directed towards the abstract idea of Organizing Human Activity. The Examiner further asserts that “re-training the hierarchical-based machine learning model” is further analyzing the data based on additional user input data, which further narrows the abstract idea. The Examiner further notes that outlining the steps human users would take, using general purpose computer components, for example the manual categorizations, would further 
The Examiner further notes that displaying data and coordinating displaying of data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). Applicant’s arguments are not persuasive.
The Applicant further argues the claimed limitations are not directed towards an abstract idea with reference to Example 39. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Applicant provides no details or explanation of how the Applicant’s claims are related to Example 39. The Applicant makes the mere allegation the claims are eligible without providing any reasoning. The Examiner further asserts that “training a hierarchical based machine learning model” is merely adding the words to apply it with the judicial exception (See PEG 2019 and MPEP 2106.05), therefore not integrating the abstract idea into a practical application. Example 39 involves facial detection machine learning, where the training of the machine learning involves creating a first training set of data, training a neural network using the first training set, creating a second training set, and then further training the neural network using the second training set, which integrates the abstract idea into a practical application. Applicant’s claimed limitations do not recite any details of how the hierarchical based machine learning model is actually trained, but rather merely recite that data is received from human users. The Examiner asserts that the 
The Applicant further argues the claimed limitations integrate the abstract idea into a practical application. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Applicant does not identify the additional elements and provides no reasoning as to how the claimed limitations integrate the abstract idea into a practical application. Applicant’s arguments are not persuasive.
The Applicant further argues the claimed limitations improve the functioning of the computer. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Examiner further asserts that “training a hierarchical based machine learning model” is merely adding the words to apply it with the judicial exception (See PEG 2019 and MPEP 2106.05), therefore not integrating the abstract idea into a practical application. The Examiner asserts that the hierarchical based machine learning model as claimed is merely being implemented on a general purpose computer, where human users are just inputting data into the system. The Examiner further notes that inputting data into a general purpose computer merely adds insignificant extra solution activity and merely adds the words apply it with the 
The Applicant further argues the claimed limitations improve the technology. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Examiner further asserts that “training a hierarchical based machine learning model” is merely adding the words to apply it with the judicial exception (See PEG 2019 and MPEP 2106.05), therefore not integrating the abstract idea into a practical application. The Examiner asserts that the hierarchical based machine learning model as claimed is merely being implemented on a general purpose computer, where human users are just inputting data into the system. The Examiner further notes that inputting data into a general purpose computer merely adds insignificant extra solution activity and merely adds the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). The Applicant cites a plurality of court decisions, but does not give any explanation as to how the Applicant’s claimed limitations are related to those court decisions. Applicant’s arguments are not persuasive.
The Applicant further argues the claimed limitations implement the judicial exception with a particular machine, therefore making the claims eligible. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more 
The Applicant further argues the claimed limitations transform an article to a different state, therefore making the claims eligible. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Applicant provides no reasoning or tie to the Applicant’s claimed limitations. The Applicant’s claimed limitations are merely utilizing a general purpose computer to implement the abstract idea, therefore not making the claims eligible (See PEG 2019 and MPEP 2106.05). See rejection below for more details. Applicant’s arguments are not persuasive.
The Applicant further argues the claimed limitations contain additional elements that use the judicial exception in a meaningful way, therefore making the claims eligible. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Applicant provides no reasoning or tie to the Applicant’s claimed limitations. The Applicant does not identify the additional elements. The Applicant’s claimed limitations are merely utilizing a general purpose computer to implement the abstract idea, therefore not making the claims eligible (See 
The Applicant further argues the claimed limitations provide an inventive concept, therefore making the claims eligible. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Examiner points to MPEP 2106.05 which states “the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter”, where a narrow abstract idea is still an abstract idea. Applicant’s arguments are not persuasive.
The Applicant further argues the additional elements are not well-known, routine, or conventional, with reference to Berkheimer. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Examiner further asserts that “training a hierarchical based machine learning model” is merely adding the words to apply it with the judicial exception (See PEG 2019 and MPEP 2106.05), therefore not amounting to significantly more than the abstract idea. The US 2014/0172652 A1), which states “A machine learning classification, also known as statistical text classification, develops a set of rules from a set of training data, or training documents. In accordance with certain embodiments, the training documents comprise product information obtained from a product catalog. The machine learning classifier is created via supervised learning, because a human is involved in directing the learning process”, further helping show that training a machine learning model using a general purpose computer is not eligible under 35 USC 101 on its own. Applicant’s arguments are not persuasive.
Applicant’s remaining arguments are addressed by the updated rejection below. 
With regard to the limitations of claims 1-21, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.
The Applicant merely copy and pastes a large portion of the independent claim and states it is not taught, but does not point out the specifics of what is not taught by the cited prior art references. The Examiner further asserts one cannot show nonobviousness 
The Examiner further asserts that Pobbathi et al. teach receiving validations of at least one category for at least one additional product from the plurality of users; re-training the hierarchical-based machine learning model, as trained, using the validations in Paragraph 0060 (See also Figure 7, Paragraph 0059, and Paragraphs 0064-0065), which specifically discloses a human user inputting confirmations of the trained data, where each confirmation / non-confirmation is retraining the trained data by a human user validating it, which are received validations. Applicant’s arguments are not persuasive.
The Examiner recommends rolling up one of claims 4-5, 8, 12-13, 16, and 18 to overcome the prior art rejection as disclosed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does 
            In the instant case (Step 1), claims 1-8 and 17-21 are directed toward a system and claims 9-16 are directed toward a process; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward selecting a plurality of products of an online retailer; coordinating displaying, the plurality of products for manual categorization by the plurality of users; receiving manual categorizations of the plurality of products from the plurality of users; when the manual categorization is at least partially incorrect: coordinating displaying, the plurality of products for third party manual categorization by the plurality of third party users, wherein the plurality of third party users are different from the plurality of users; and receiving third party manual categorizations of the plurality of products from the plurality of third party users; training a hierarchical based machine learning model for automatically categorizing additional products, wherein the training data for the hierarchical based machine learning model comprises on one or more of: (1) the manual categorizations of the plurality of products by the plurality of users; or (2) the third party manual categorizations of the plurality of products by the plurality of third party users; receiving validations of at least one category for at least one additional product from the plurality of users; re-training the hierarchical-based machine learning model, as trained, using the validations; receiving a product description for a first additional product of displaying on a first webpage of the online retailer; in response to receiving the product description, automatically categorizing the first additional product into one or more categories for displaying, on the first webpage of the online retailer and based on the product description; and coordinating displaying, on the first webpage of the online retailer, the first additional product according to the one or more categories of the first additional product, as automatically categorized using the hierarchical based machine learning model, as retrained (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are receiving data from human users about how to categorize products, then utilizing a generic machine learning algorithm that categorizes additional products based on the analysis of the product description and third party manual categorizations to display the results to users, where categorizing products for a website of an online retailer is a marketing and sales activity. The Applicant’s claimed limitations are analyzing user input and product data to categorize products for an online retailer to better display items to users to encourage purchase of products, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “selecting a plurality of products of an online retailer; coordinating displaying on electronic devices used by a plurality of users, the plurality of products for manual categorization by the plurality of users; receiving manual categorizations of the plurality of products from the plurality of users; coordinating displaying, on electronic 
The Examiner further notes that “training a hierarchical based machine learning model” and “using the hierarchical based machine learning model as trained” are merely adding the words apply it with the judicial exception and are merely being implemented using general purpose computer components, therefore not integrating the abstract idea 
In addition, dependent claims 2-8, 10-16 and 18-21 further narrow the abstract idea and dependent claims 5-6, 8, 13-14, 16, 18-19, and 21 additionally recite “coordinating displaying on (1) the electronic devices used by the plurality of users and (2) the electronic devices used by the plurality of third party users of a second additional product for manual categorizations by the plurality of users and (2) the plurality of third party users, receiving the manual categorizations of the second additional product from the plurality of users, coordinating displaying the second additional product as manually categorized by the one or more higher ranked users on a second webpage of an online retailer, coordinating displaying on the electronic devices used by the plurality of users, receiving validations of the at least one category for the third additional product from the plurality of users, coordinating displaying a third webpage of the online retailer, coordinating displaying on the electronic devices used by the plurality of users and the electronic devices used by the plurality of third party users, receiving manual categorizations of the second additional product from the plurality of users, coordinating displaying the second additional product as manually categorized by the one or more higher ranked users on a second webpage of the online retailer, coordinating displaying on the electronic devices used by the plurality of users, receiving validations of the at least one category for the third additional product from the plurality of users, coordinating displaying a third webpage of the online retailer, receiving a product description for a third additional product displaying on a third webpage of the online retailer, coordinating 
The claimed “processors, one or more non-transitory storage, computing instructions, electronic devices, displays, and webpages” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than automate the judicial exception, using the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, such as automating the abstract idea, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, the claims recite 
In addition, claims 2-8, 10-16 and 18-21 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more. The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 5-6, 8, 13-14, 16, 18-19, and 21 additionally recite “coordinating displaying on (1) the electronic devices used by the plurality of users and (2) the electronic devices used by the plurality of third party users of a second additional product for manual categorizations by the plurality of users and (2) the plurality of third party users, receiving the manual categorizations of the second additional product from the plurality of users, coordinating displaying the second additional product as manually categorized by the one or more higher ranked users on a second webpage of an online retailer, coordinating displaying on the electronic devices used by the plurality of users, receiving validations of the at least one category for the third additional product from the plurality of users, coordinating displaying a third webpage of the online retailer, coordinating displaying on the electronic devices used by the plurality of users and the electronic devices used by the plurality of third party users, receiving manual categorizations of the second additional product from the plurality of users, coordinating displaying the second additional product as manually categorized by the one or more higher ranked users on a second webpage of the online retailer, 
The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 11-12, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 3-4, 11-12, and 19-20: Claims 3, 11, and 19 recite “each respective internal user of the plurality of users and (2) each respective third party user of the plurality of third party users”. It is unclear to the Examiner what each respective internal user entails. This is the first time in the claims that an internal user has been mentioned and it is unclear what the respective internal user actually entails. For the purposes of examination, the Examiner interprets the respective internal user to be the user who performed the manual classification. The confusion to the Examiner renders the claims vague and indefinite due to lack of clarity. 
Regarding Claims 3-4, 11-12, and 19-20: Claims 3, 11, and 19 recite “each respective user of the plurality of users”. It is unclear to the Examiner what each respective user entails. What is each respective user? For the purposes of examination 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 9-11, 14-15, 17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pobbathi et al. (US 2014/0172652 A1) in view of Shulman et al. (US 2014/0369597 A1).

Regarding Claim 1:
one or more processors; and one or more non-transitory storage devices storing computing instructions configured to run on the one or more processors and perform (See Figure 12, Paragraphs 0087-0090, and claim 17): 
“determining” a plurality of products of an online retailer (See Figure 2, Figure 6, Paragraph 0033 – “The information may include documents (e.g., Web pages)”, Paragraph 0039 – “determine that a user is looking at a Web page associate with a first product. Product recommendation engine 120 determines the category that product classifier 118 has associated with the first product, and recommends a second product”, Paragraph 0042 – “step 202, information about a product is received … The one or more text metadata fields may include, but are not limited to: title”, and claim 1 – “receiving information about a product”); 
coordinating displaying on electronic devices used by a plurality of users, the plurality of products for manual categorization by the plurality of users; receiving manual categorizations of the plurality of products from the plurality of users (See Abstract – “The machine learning classifier may be trained using a set of pre-categorized product descriptions”, Paragraph 0033 – “The information may include documents (e.g., Web pages)”, Paragraph 0042 – “online marketplace”, Paragraph 0057 – “the training documents comprise product information obtained from a product catalog. The machine learning classifier is created via supervised learning, because a human is involved in directing the learning process”, Paragraph 0059 – “Each classifier may be trained and tested using manually classified product descriptions”, Paragraph 0060 – “training data may be generated by having human editors confirm products belonging to a classification
training a hierarchical based machine learning model for automatically categorizing additional products using the one or more processors wherein training data for the hierarchical based machine learning model comprises one or more of: (1) the manual categorizations of the plurality of products by the plurality of users or (2) the third party manual categorizations of the plurality of products by the plurality of third party users (See Figure 7, Abstract – “automated classification of products … The machine learning classifier may be trained using a set of pre-categorized product descriptions”, Paragraphs 0045-0046, Paragraph 0057 – “the training documents comprise product information obtained from a product catalog. The machine learning classifier is created via supervised learning, because a human is involved in directing the learning process”, Paragraph 0059, Paragraph 0060, Paragraphs 0064-0065 – “a Naive-Bayes machine learning classifier may be applied to train a machine learning classifier and subsequently classify products into categories … Naive-Bayes is a supervised probabilistic learning method”, and claim 7); 
receiving validations of at least one category for at least one additional product from the plurality of users; re-training the hierarchical-based machine learning model, as trained, using the validations (See Figure 7, Abstract – “automated classification of products … The machine learning classifier may be trained using a set of pre-categorized product descriptions”, Paragraphs 0045-0046, Paragraph 0057 – “the training documents comprise product information obtained from a product catalog. The machine learning classifier is created via supervised learning, because a human is involved in directing the learning process”, Paragraph 0059 – “Each classifier may be trained and tested using manually classified product descriptions”, Paragraph 0060 training data may be generated by having human editors confirm products belonging to a classification”, Paragraphs 0064-0065 – “a Naive-Bayes machine learning classifier may be applied to train a machine learning classifier and subsequently classify products into categories … Naive-Bayes is a supervised probabilistic learning method”, claim 7, and the Examiner interprets Paragraph 0060 of Pobbathi et al. discloses a human user inputting confirmations of the trained data, where each confirmation / non-confirmation is retraining the trained data by a human user validating it, which are received validations);
receiving a product description for a first additional product displaying on a first webpage of the online retailer (See Figure 7, Figure 11, Paragraph 0038 – “using information about the products. The information about the products includes text metadata fields, such as title, product description and brand name”, Paragraph 0039 – “determine that a user is looking at a Web page associate with a first product. Product recommendation engine 120 determines the category that product classifier 118 has associated with the first product, and recommends a second product”, Paragraph 0042, Paragraph 0053, claim 1 – “receiving information about a product, the information about the product comprising one or more text metadata fields … automatically selecting one or more categories from the set of categories to which the product belongs based upon at least one of the one or more text metadata fields”, and claim 7 – “processing the feature vector in a machine learning classifier that has been trained using at least one product catalog”); 
in response to receiving the product description, automatically categorizing the first additional product into one or more categories for displaying on the first webpage of A machine learning classifier may be used to automatically select the one or more categories to which each product belongs by operating upon a feature vector for each product derived from text metadata fields of the product description”, Paragraph 0039, Paragraph 0048 – “one or more categories are automatically selected from the set of categories to which the product belongs based upon at least the one or more text metadata fields. This classification of products may be automated using any algorithm that determines one or more categories for a product based upon information about a product that contains one or more text metadata fields”, claim 1, and claim 7 – “processing the feature vector in a machine learning classifier that has been trained using at least one product catalog”); 
and coordinating displaying on the first webpage of the online retailer, the first additional product according to the one or more categories of the first additional product as automatically categorized by the one or more processors using the hierarchical based machine learning model, as trained (See Figure 7, Figure 11, Paragraph 0039 – “determine that a user is looking at a Web page associate with a first product. Product recommendation engine 120 determines the category that product classifier 118 has associated with the first product, and recommends a second product”, Paragraph 0048 – “one or more categories are automatically selected from the set of categories to which the product belongs based upon at least the one or more text metadata fields. This classification of products may be automated using any algorithm that determines one or more categories for a product based upon information about a product that contains one or more text metadata fields”, claim 1, and claim 7). 

Pobbathi et al. do not specifically disclose “selecting” a plurality of products or when the manual categorization is at least partially incorrect: coordinating displaying, on electronic devices used by a plurality of third party users, the plurality of products for third party manual categorization by the plurality of third party users, wherein the plurality of third party users are different from the plurality of users; and receiving third party manual categorizations of the plurality of products from the plurality of third party users. However, Shulman et al. further teach: 
“selecting” a plurality of products (See Figure 2, Paragraph 0018 – “To begin the process, a full data set is selected for classification”, Paragraph 0026, and the Examiner interprets the data set of Shulman et al. to be the product);
when the manual categorization is at least partially incorrect: coordinating displaying, on electronic devices used by a plurality of third party users, the plurality of products for third party manual categorization by the plurality of third party users, wherein the plurality of third party users are different from the plurality of users; and receiving third party manual categorizations of the plurality of products from the plurality of third party users (See Figure 2, Figure 4, Figure 5, Figure 8, Figure 10, Paragraph 0002 – “The selected codes can be adjudicated by a third user”, Paragraph 0038, Paragraphs 0053-0055 – “selects a set of data for classification … computes confidence indicators for the classified data set … the process may be repeated from block 430”, and claim 1).

The teachings of Pobbathi et al. and Shulman et al. are related because both are categorizing items based on received information. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the product classification system of Pobbathi et al. to incorporate the selection of products of Shulman et al. in order to specifically define what products need to be categorized, therefore improving the user experience. 

Regarding Claim 2: Pobbathi et al. in view of Shulman et al. teach the limitations of claim 1. Pobbathi et al. further teach wherein the plurality of users comprises a plurality of users employed by an entity operating the system (See Abstract – “The machine learning classifier may be trained using a set of pre-categorized product descriptions”, Paragraph 0042 – “online marketplace”, Paragraph 0057 – “the training documents comprise product information obtained from a product catalog. The machine learning classifier is created via supervised learning, because a human is involved in directing the learning process”, Paragraph 0059 – “Each classifier may be trained and tested using manually classified product descriptions”, Paragraph 0060 – “training data may be generated by having human editors confirm products belonging to a classification”, Paragraphs 0064-0065, and the Examiner interprets the users training the machine learning process as taught by Pobbathi et al. to be employees). 
Pobbathi et al. do not specifically disclose wherein the third party users are not employed by the entity operating the system. However, Shulman et al. further teach wherein the third party users are not employed by the entity operating the system (See third party evaluations”, Paragraph 0025 – “the raw data sets may be retrieved from third party data sources 1030. These third party data sources 1030 can be public sources, including such as news feeds, social media data (for example, Tweets or Facebook postings), or internet forums”, and Paragraph 0033 – “data classification begins when the EML system 100 retrieves or accesses a data set for a project from data set sources 1060 or third party data sources 1030”).
The teachings of Pobbathi et al. and Shulman et al. are related because both are categorizing items based on received information. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the product classification system of Pobbathi et al. to incorporate the third party users of Shulman et al. in order to specifically define what people should be classifying the products, thereby allowing for better classification of products.

Regarding Claim 3: Pobbathi et al. in view of Shulman et al. teach the limitations of claim 2. Pobbathi et al. further teach:
wherein the one or more non-transitory storage devices storing the computing instructions are further configured to run on the one or more processors and perform (See Figure 12): 
a plurality of users and each respective internal user (See Abstract – “The machine learning classifier may be trained using a set of pre-categorized product descriptions”, Paragraph 0042 – “online marketplace”, Paragraph 0057 – “the training documents comprise product information obtained from a product catalog. The machine learning classifier is created via supervised learning, because a human is involved in directing the learning process”, Paragraph 0059 – “Each classifier may be trained and tested using manually classified product descriptions”, Paragraph 0060 – “training data may be generated by having human editors confirm products belonging to a classification”, Paragraphs 0064-0065, and the Examiner interprets the users training the machine learning process as taught by Pobbathi et al. to be employees).

Pobbathi et al. do not specifically disclose determining a categorization quality of each of the plurality of users and the one or more third party users by comparing one or more manual categorizations of the plurality of products made by each of the plurality of users and the one or more third party users to one or more manual categorizations of the plurality of products made by a domain expert, ranking each of the plurality of users and the one or more third party users into rankings by the categorization quality of each of the plurality of users and the one or more third party users, wherein each third party user of the one or more third party users is ranked as an individual user in the rankings and each user of the plurality of users is ranked as a different individual user in the rankings, or excluding the first manual categorizations by at least one of the plurality of users or the one or more third party users from data used to create the machine learning model if the at least one of the plurality of users or the one or more third party users does not meet a predetermined ranking requirement. However, Shulman et al. further teach
determining a respective categorization quality of (1) each respective internal user of the plurality of users and (2) each respective third party user of the plurality of third party users by comparing (1) one or more respective manual categorizations of each respective product of the plurality of products made by each respective internal user The selected codes can be adjudicated by a third user … Based on the adjudication process, a trust score corresponding to each user can be calculated for each of the first and second users”, Paragraph 0018 – “The data coded by the adjudicator(s) is then compared with the data coded by the coders to rank or score the coders based on the accuracy of their coding”, Paragraph 0027, Paragraph 0031 – “determine the quality of classification projects based on comparisons with future projects or feedback from requesting entities”, claim 1, and the Examiner interprets the adjudicator recited by Shulman et al. to be the domain expert); 
ranking each respective user of the plurality of users and each respective third party user of the plurality of third party users into rankings based on the respective categorization quality of each respective user of the plurality of users and each respective third party user of the plurality of third party users, wherein each respective third party user of the plurality of third party users is ranked as a respective individual user in the rankings; and each respective user of the plurality of users is ranked as a respective different individual user in the rankings (See Figure 2, Paragraph 0018 – “The data coded by the adjudicator(s) is then compared with the data coded by the coders to rank or score the coders based on the accuracy of their coding. The more similar a coder's codes are to the adjudicator's codes, then the coder is considered to be more accurate and is assigned a better score. The less similar a coder's codes are to the adjudicator's codes, then the coder is considered to be less accurate and is assigned a poorer score. In addition to the comparison to the adjudicator, a coder's score may also take into account the coder's ranking as compared to other coders”, claim 1, and claim 10); 
and excluding (1) the manual categorizations by the plurality of users or the one or (2) the third party manual categorizations of the plurality of third party users from the training data used to train the hierarchical based machine learning model when (1) the at least one of the plurality of users or (2) the plurality of third party users does not meet a predetermined ranking requirement (See Paragraph 0019 – “trains the machine classifier using the coded data, the adjudicated data, and the coder ranking data to create classification rules for the full data set such that the weight attributed by the EML system to the coder's selected codes varies depending on the coder's ranking data”, Paragraph 0050, and claim 3). 

The teachings of Pobbathi et al. and Shulman et al. are related because both are categorizing items based on received information. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the product classification system of Pobbathi et al. to incorporate the third party users of Shulman et al. in order to specifically define what people should be classifying the products, thereby allowing for better classification of products.

Regarding Claim 6: Pobbathi et al. in view of Shulman et al. teach the limitations of claim 1. Pobbathi et al. further teach wherein the one or more non-transitory storage devices 
automatically categorizing a third additional product into at least one category based on a product description of the third additional product using the hierarchical based machine learning model as trained and the one or more processors (See Figure 7, Abstract – “large-scale, automated classification of products … A machine learning classifier may be used to automatically select the one or more categories to which each product belongs by operating upon a feature vector for each product derived from text metadata fields of the product description”, Paragraph 0039, Paragraph 0048 – “one or more categories are automatically selected from the set of categories to which the product belongs based upon at least the one or more text metadata fields. This classification of products may be automated using any algorithm that determines one or more categories for a product based upon information about a product that contains one or more text metadata fields”, claim 1, and claim 7 – “processing the feature vector in a machine learning classifier that has been trained using at least one product catalog”); 
coordinating displaying on the electronic devices used by the plurality of users of the at least one category for the third additional product for validation by the plurality of users when the at least one category for the third additional product as automatically categorized by the hierarchical based machine learning model as trained is below a predetermined confidence level and receiving third additional product validations of the at least one category for the third additional product from the plurality of users (See Figure 2, Figure 7, Paragraph 0050 – “the product is associated with all of the categories for which estimated probabilities have been obtained that exceed a threshold”, Paragraph 0051 – “estimating the probability that a product belongs to each category in the set of categories based on the one or more text metadata fields”, Paragraph 0060 – “having human editors confirm products belonging to a classification”, Paragraph 0065, and claims 2-5); 
and coordinating displaying a third webpage of the online retailer of the third additional product according to the third additional product validations of the at least one category for the third additional product from the plurality of users (See Figure 7, Figure 11, Paragraph 0039 – “determine that a user is looking at a Web page associate with a first product. Product recommendation engine 120 determines the category that product classifier 118 has associated with the first product, and recommends a second product”, Paragraph 0048 – “one or more categories are automatically selected from the set of categories to which the product belongs based upon at least the one or more text metadata fields. This classification of products may be automated using any algorithm that determines one or more categories for a product based upon information about a product that contains one or more text metadata fields”, Paragraph 0051, Paragraph 0060, claim 1, claims 2-5, and claim 7). 

Pobbathi et al. do not specifically disclose a predetermined confidence level. However, Shulman et al. further teach a predetermined confidence level (See Figure 2, Paragraph 0002 – “The selected codes can be adjudicated by a third user … Based on the adjudication process, a trust score corresponding to each user can be calculated for each of the first and second users”, Paragraph 0018 – “The data coded by the adjudicator(s) is then compared with the data coded by the coders to rank or score the coders based on the accuracy of their coding”, Paragraph 0027, Paragraph 0031 – “determine the quality of classification projects based on comparisons with future projects or feedback from requesting entities”, claim 1, and the Examiner interprets the adjudicator recited by Shulman et al. to be the domain expert).
The teachings of Pobbathi et al. and Shulman et al. are related because both are categorizing items based on received information. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the product classification system of Pobbathi et al. to incorporate the administrator of Shulman et al. in order to specifically define what is considered a good classification, thereby allowing for better classification of products.

Regarding Claim 7: Pobbathi et al. in view of Shulman et al. teach the limitations of claim 1. Pobbathi et al. further teach wherein the one or more non-transitory storage devices storing computing instructions are further configured to run on the one or more processors and perform (See Figure 12): 
preparing, with the one or more processors, a plurality of categorization rules based on one or more of (1) the manual categorizations of the plurality of produces by the plurality of users or (2) the third party manual categorizations of the plurality of products by the plurality of third party users (See Figure 7, Abstract – “automated classification of products … The machine learning classifier may be trained using a set of pre-categorized product descriptions”, Paragraph 0057 – “the training documents comprise product information obtained from a product catalog. The machine learning classifier is created via supervised learning, because a human is involved in directing the learning process”, Paragraph 0059 – “Each classifier may be trained and tested using manually classified product descriptions”, Paragraph 0060 – “training data may be generated by having human editors confirm products belonging to a classification”, Paragraphs 0064-0065 – “a Naive-Bayes machine learning classifier may be applied to train a machine learning classifier and subsequently classify products into categories … Naive-Bayes is a supervised probabilistic learning method”, and claim 7); 
and automatically categorizing, with the one or more processors, a fourth additional product using at least one of the plurality of categorization rules (See Figure 7, Abstract – “large-scale, automated classification of products … A machine learning classifier may be used to automatically select the one or more categories to which each product belongs by operating upon a feature vector for each product derived from text metadata fields of the product description”, Paragraph 0039, Paragraph 0048 – “one or more categories are automatically selected from the set of categories to which the product belongs based upon at least the one or more text metadata fields. This classification of products may be automated using any algorithm that determines one or more categories for a product based upon information about a product that contains one or more text metadata fields”, claim 1, and claim 7 – “processing the feature vector in a machine learning classifier that has been trained using at least one product catalog”). 

Regarding Claims 9-11, 14-15, 17, and 19-21: Claims 9-11, 14-15, 17, and 19-21 recite limitations already addressed by the rejections of claims 1-3 and 6-7above; therefore the same rejections apply.

Allowable over 35 USC 103
Claims 4-5, 8, 12-13, 16, and 18 are allowable over the prior art, but remain rejected under 35 USC 101 and 35 USC 112(a) for the reasons set forth above. Dependent claims 4-5, 8, 12-13, 16, and 18 disclose a system and method for automatically categorizing products utilizing machine learning that is trained by users who are ranked based on the users categorization quality and validating automatic categorizations when the confidence level falls below a threshold in order to display products to users.
Reasons claim are allowable over 35 USC 103: The closest prior art of record is:
Pobbathi et al. (US 2014/0172652 A1) – which discloses automatic categorization of products utilizing a Naive Bayes machine learning classifier, that estimates the probability that the product belongs to each category in the set of categories based upon the feature vector. 
Shulman et al. (US 2014/0369597 A1) – which discloses a system and method of classifying data sets by ranking and validating users.
Garera et al. (US 2014/0297570 A1) – which discloses high accuracy product classification with limited supervision utilizing machine learning.

 determining the respective categorization quality of (1) each respective internal user of the plurality of users and (2) each respective third party user of the plurality of third party users comprises: determining the respective categorization quality of LI) each respective internal user of the plurality of users and (2) each respective third party user of the plurality of third party users based on a plurality of attributes of the plurality of products by comparing the one or more respective manual categorizations of each respective product of the plurality of products made by each respective internal user of the plurality of users and each respective third party user of the plurality of third party as required by dependent claims 4 and 12), “displaying, on electronic devices used by a plurality of users, the plurality of products for manual categorization by the plurality of users; when the manual categorization is successful: receiving manual categorizations of the plurality of products from the plurality of users; when the manual categorization is unsuccessful: coordinating displaying, on electronic devices used by a plurality of third party users, the plurality of products for third party manual categorization by the plurality as required by dependent claims 5, 13, and 18), “displaying, on electronic devices used by a plurality of users, the plurality of products for manual categorization by the plurality of users; when as required by dependent claims 8 and 16), thus rendering claims 4-5, 8, 12-13, 16, and 18 as allowable over the prior art. There is no teaching or 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/MATTHEW D HENRY/Examiner, Art Unit 3683                                                2/25/2021